Citation Nr: 0333868	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling, on appeal from an original 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in August 2002, a 
statement of the case was issued in September 2002, and the 
veteran submitted a timely substantive appeal in February 
2003.  In a September 2002 communication, the veteran 
withdrew his notice of disagreement as to the issue of 
entitlement to service connection for fatigue and muscle 
aches. 


REMAND

In several written statements, the veteran has requested that 
an additional VA examination of his asthma be undertaken.  
Within his substantive appeal of February 2003, the veteran 
appears to contend that medication he uses to treat his 
condition may mask the true nature and extent of his service 
connected disorder.  However, VA's rating criteria are based 
on the recommendation of the American Lung 
Association/American Thoracic Society Component on Disability 
Criteria that pulmonary function tests reflect pulmonary 
function after optimum therapy.  Therefore, consideration is 
to be given to pulmonary function test results after 
bronchodilation.  See 61 FR 46720, 46723, September 5, 1996.  
The Board therefore declines to return the case for 
additional pulmonary function testing solely on the basis 
that the veteran had taken medication prior to the testing. 

However, the veteran has submitted a January 9, 2003, letter 
from Keith J. Popovich, M.D. which summarizes the types of 
medications which the veteran has been taking for his asthma.  
In this letter, Dr. Popovich refers to corticosteroids, but 
it is not clear from the letter whether the veteran has been 
taking such medications.  Since the provisions of Diagnostic 
Code 6602 contemplate, among other things, this type of 
therapy, the Board believes that clarification is necessary.  
Since return to the RO for clarification in this regard is 
necessary, the Board believes it appropriate to afford the 
veteran an additional examination to ensure an accurate and 
more current record for appellate review. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to support his claim 
(if any), (b) of the information and 
evidence that VA will seek to provide (if 
any), and (c) of the information and 
evidence that the veteran is expected to 
provide (if any) in order to comply with 
the Court's decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should also ensure that 
the VCAA notice is in compliance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

2.  The RO contact Keith J. Popovich, 
M.D. (630 West Mercury Street, Butte, MT  
59701) and request copies of all 
pertinent treatment records since 2000, 
to include medications prescribed for the 
veteran's asthma.  Dr. Popovich should 
also be asked to indicate whether or not 
any of the medications are systemic (oral 
or parenteral) corticosteroids and, if 
so, the frequency of use. 

3. The veteran should then be afforded a 
VA pulmonary examination to assess the 
severity of his service-connected asthma.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  
Pulmonary function tests should be 
conducted to allow for rating under VA's 
rating criteria for asthma.  After 
reviewing the records, including any 
records and response from Dr. Popovich, 
and examining the veteran, the examiner 
should also indicate whether the veteran 
has been receiving courses of systemic 
(oral or parenteral) corticosteroids and, 
if so, he should report the frequency of 
such medication.  

4.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if a higher 
disability evaluation is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




